         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 1 of 66
               Case: 14-14038 Date Filed: 06/28/2019 Page: 1 of 65


                                                                         [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-14038
                             ________________________

                         D.C. Docket No. 5:05-cv-00057-JRH



BILLY DANIEL RAULERSON, JR.,

                                                              Petitioner-Appellant,
versus

WARDEN,

                                                            Respondent-Appellee.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                    (June 28, 2019)

Before WILLIAM PRYOR, JORDAN, and HULL, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

         Billy Raulerson Jr., a Georgia prisoner under three death sentences for

murdering two teenagers, one of whom he sodomized after killing her, and for
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 2 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 2 of 65


murdering a woman he robbed the next day, appeals the denial of his petition for a

writ of habeas corpus, 28 U.S.C. § 2254. At trial, Raulerson’s counsel argued that

he was “guilty but mentally retarded” beyond a reasonable doubt and so ineligible

for the death penalty. The jury disagreed and sentenced Raulerson to death. After

unsuccessfully pursuing postconviction relief in Georgia courts, Raulerson filed a

federal petition, which the district court denied. Raulerson contends that his

counsel were ineffective by failing to investigate mitigating evidence and present it

during the penalty phase; that the Georgia requirement that a criminal defendant

prove his intellectual disability beyond a reasonable doubt violates the Due Process

Clause of the Fourteenth Amendment; and that he is actually innocent of the death

penalty because he is intellectually disabled. Because the Georgia superior court

reasonably determined that the first two claims fail and because Raulerson fails to

establish his intellectual disability, we affirm.

                                 I. BACKGROUND

      We divide the background of this appeal in three parts. First, we discuss the

facts of Raulerson’s crime. Next, we describe Raulerson’s trial and sentencing.

Then, we provide an overview of his state and federal habeas proceedings.

                                     A. The Crime

      In a two-day span, Billy Raulerson, Jr. killed three people in Ware County,

Georgia. On May 30, 1993, Raulerson parked his car by a pickup truck occupied



                                            2
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 3 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 3 of 65


by two teenagers, Jason Hampton and Charlye Dixon, on a lakeside lovers’ lane.

Raulerson v. State, 491 S.E.2d 791, 795–96 (Ga. 1997). Raulerson stood on the

bed of the truck and shot Hampton several times. Id. at 796. As Dixon tried to flee,

he shot her. Id. He then “dragged Hampton’s body from the truck and shot him

several more times.” Id. Raulerson went on to take two fishing rods from the truck

and put the rods and Dixon in his car. Id. He drove to a wooded area several miles

away where he shot Dixon again and sodomized her. Id.

      When he tried to return to Dixon’s body the next day, people were at the

site, so he “drove to a rural section of the county looking for a house to

burglarize.” Id. He stopped at a home that had no vehicle in the carport. After no

one responded to his knock at the door, Raulerson broke into a shed and stole meat

from the freezer. Id. When he was loading the meat into his car, he heard someone

in the house. Id. Raulerson went inside and encountered Gail Taylor, who was

armed with a knife. Id. A struggle ensued, and Raulerson shot Taylor multiple

times. Id. He then stole her purse and left. Id. Later that day, the bodies of

Hampton, Dixon, and Taylor were discovered in separate locations. Id. at 795.

      Several months later, the police arrested Raulerson on unrelated charges. He

gave the police a blood sample, which matched the semen recovered from Dixon’s

body. Id. When the police questioned Raulerson about the murders, he confessed to

killing all three people. Id. The police searched Raulerson’s home and found the


                                           3
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 4 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 4 of 65


fishing rods taken from Hampton’s truck and a gun that matched the shell casings

recovered from the crime scenes. Id. A grand jury charged Raulerson with the

murders of Dixon, Hampton, and Taylor; burglary; kidnapping; aggravated

sodomy; necrophilia; two counts of possession of a firearm during the commission

of a felony; and possession of a firearm by a convicted felon. Id. at 795 n.1.

                            B. The Trial and Sentencing

      Leon Wilson and Mark Hatfield represented Raulerson. Wilson, who served

as lead counsel, had tried several capital cases in his 46 years as an attorney,

although he had not done so in 20 years when he represented Raulerson. Hatfield, a

new attorney, assisted Wilson with the case.

      Before trial, Raulerson’s counsel conducted an investigation of Raulerson’s

background. They hired five experts, including a licensed clinical social worker,

Audrey Sumner; a psychologist, Dr. Daniel Grant; a psychiatrist, Dr. John Savino;

a neurologist, Dr. Michael Baker; and a neuropsychologist, Dr. Manual Chaknis.

The experts interviewed Raulerson and his family and reviewed Raulerson’s

medical, school, and criminal records. Among other things, Raulerson’s counsel

learned that Raulerson had a tumultuous childhood, abusive parents, substance-

abuse issues, and several emotional and intellectual problems.

      During the guilt phase of trial, Raulerson’s counsel presented the defense

that Raulerson was “guilty but mentally retarded.” In Georgia, a criminal defendant


                                           4
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 5 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 5 of 65


who proves beyond a reasonable doubt that he is intellectually disabled is

ineligible for the death penalty. See O.C.G.A. § 17-7-131(c)(3). In July 2017,

Georgia amended section 17-7-131 to substitute the term “mentally retarded” for

“intellectual disability.” See id. § 17-7-131; see also 2017 Ga. Laws 189 § 1. We

will use the term “intellectual disability” unless we are quoting directly from the

record. See Brumfield v. Cain, 135 S. Ct. 2269, 2274 n.1 (2015) (“While this Court

formerly employed the phrase ‘mentally retarded,’ we now use the term

‘intellectual disability’ to describe the identical phenomenon.” (alteration adopted)

(citation and internal quotation marks omitted)). To prove intellectual disability,

Raulerson needed the jury to determine, beyond a reasonable doubt, that he had

“significantly subaverage general intellectual functioning resulting in or associated

with impairments in adaptive behavior which manifested during the developmental

period.” O.C.G.A. § 17-7-131.

      To support his claim of intellectual disability, Raulerson’s counsel presented

the expert testimony of their psychologist, Dr. Grant. He testified that he had spent

about 15 hours with Raulerson, administered about 25 different tests, interviewed

his parents, and reviewed extensive records. Although Raulerson had received IQ

scores of 78 and 83 as a child, which are above the range of intellectual disability,

Grant testified that his tests determined Raulerson had an IQ around 69 and was

“functioning at about a 12-year level.” And he testified that Raulerson’s deficits


                                          5
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 6 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 6 of 65


onset before age 18 because Raulerson had abused drugs and alcohol at a young

age, suffered head injuries, and had memory and attention problems. Grant

concluded that Raulerson was intellectually disabled.

      Dr. Grant also testified about Raulerson’s background. He testified that

Raulerson always had trouble in school and never had any friends. He explained

that Raulerson had suffered multiple head injuries, including being hit by a car at

age three. And Grant described Raulerson’s home life. He testified that

Raulerson’s father was abusive; by age ten, “he and his father would actually get in

the yard and fist-fight like two adults.” Grant explained that Raulerson’s

environment made him “predisposed” for substance abuse. After Raulerson began

using drugs and alcohol around age ten, Grant testified that Raulerson spent “his

leisure time . . . drinking or using drugs” and sitting outside his parents’ house

“just staring out.” Grant also discussed Raulerson’s failed marriage and his child.

He explained that Raulerson had been married at age 18 and had a tumultuous

relationship with his then-wife. When she was five months pregnant, Raulerson

shot himself in the chest.

      The state presented its own expert, Dr. Gerald Lower, who disagreed with

some of Dr. Grant’s conclusions that led to his diagnosis that Raulerson had an

intellectual disability. Dr. Lower’s test also determined that Raulerson had an IQ of

69, but he testified that he found signs of malingering. Lower testified that he did


                                           6
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 7 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 7 of 65


not have enough information to make a diagnosis about Raulerson’s adaptive

functioning. When asked whether there was “any convincing demonstration” that

Raulerson had an intellectual disability onset before age 18, he testified,

“Absolutely none whatever.”

      The jury rejected that Raulerson was “guilty but mentally retarded” beyond a

reasonable doubt. It convicted him on three counts of capital murder, in addition to

burglary, kidnapping, necrophilia, and two counts of possession of a firearm during

the commission of a felony.

      The penalty phase began the next morning. The state called six witnesses

and presented several victim-impact statements. Raulerson’s counsel presented no

additional witnesses in mitigation and instead relied on the testimony presented

during the guilt phase. During Wilson’s closing argument, he maintained that

although the jury had found that Raulerson was “not . . . legally

retarded,” Raulerson’s actions were of a “sick mind” and “not entirely his fault.”

Wilson urged the jury to consider Raulerson’s background and not to impose the

death penalty. The court instructed the jury that it could rely on all testimony

received in both stages of the proceedings. The jury returned a verdict of death for

all three counts of capital murder for which Raulerson was convicted and found the

existence of seven statutory aggravating circumstances beyond a reasonable doubt.




                                          7
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 8 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 8 of 65


      Raulerson appealed his convictions and sentences to the Supreme Court of

Georgia. He argued, among other things, that section 17-7-131(c)(3), which

requires the accused to prove his intellectual disability beyond a reasonable doubt,

violated his state right not to be executed if intellectually disabled. In support,

Raulerson cited Cooper v. Oklahoma, 517 U.S. 348 (1996), which held that an

Oklahoma requirement that the accused prove his incompetence to be tried by clear

and convincing evidence violated the Due Process Clause. The Supreme Court of

Georgia rejected his challenge to section 17-7-131(c)(3), and it affirmed

Raulerson’s convictions and sentences. See Raulerson, 491 S.E.2d at 801 (citing

Burgess v. State, 450 S.E.2d 680 (Ga. 1994)). The Supreme Court of the United

States denied Raulerson’s petition for a writ of certiorari. See Raulerson v.

Georgia, 523 U.S. 1127 (1998).

                   C. The State and Federal Habeas Proceedings

      After his direct appeal, Raulerson filed a petition for a writ of habeas corpus

in a Georgia superior court. He alleged that his counsel rendered ineffective

assistance at the penalty phase of his trial by failing to investigate and present

mitigating evidence about his mental health. In the light of Atkins v. Virginia, 536

U.S. 304 (2002), he also argued that Georgia’s burden of proof to establish

intellectual disability violated his federal right not to be executed if intellectually

disabled. That is, he argued that section 17-7-131(c)(3) violates the Due Process


                                            8
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 9 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 9 of 65


Clause of the Fourteenth Amendment by failing to protect his right under the

Eighth Amendment not to be executed if intellectually disabled. And Raulerson

asserted that he is intellectually disabled and cannot be executed under the Eighth

Amendment.

      The superior court held an evidentiary hearing on these issues. Raulerson

presented over 30 affidavits from family, friends, teachers, and mental-health

professionals stating that they would have provided testimony on Raulerson’s

behalf if they had been asked. The affidavits provided details about Raulerson’s

substance abuse, physical abuse, troubled childhood, and his relationship with his

daughter. Raulerson also presented an affidavit and testimony from Dr. Lower, the

state’s expert at his trial. Lower explained that, after reviewing additional records

and testimony, he “would have testified that Mr. Raulerson’s I.Q. . . . and his

deficits in adaptive functioning apparent prior to age 18 support[] a diagnosis of

Mental Retardation.” But Dr. Lower still questioned whether Raulerson’s

intellectual disability onset before age 18. So even with the additional information,

he could not diagnose Raulerson as intellectually disabled.

      The superior court denied Raulerson’s petition. It denied Raulerson’s claim

of ineffective assistance of counsel on the merits. It ruled that his due-process

claim was barred by res judicata. And relying on precedent from the Supreme

Court of Georgia, it also explained that Raulerson’s due-process claim failed


                                          9
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 10 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 10 of 65


because Georgia’s burden of proof to establish intellectual disability was not

unconstitutional under Atkins. The superior court also determined that Raulerson’s

claim that he is intellectually disabled and so ineligible for the death penalty was

barred by res judicata because the jury had rejected that claim. And it determined

that Raulerson “failed to present evidence to satisfy the extremely stringent

miscarriage of justice standard” because the evidence presented at trial and in

habeas proceedings did not “warrant eradication [of] the jury’s verdict.”

      The Supreme Court of Georgia summarily denied Raulerson’s application

for a certificate of probable cause to appeal. Raulerson then filed a federal petition

for a writ of habeas corpus in the district court. Following an evidentiary hearing,

the district court denied Raulerson’s petition.

                          II. STANDARDS OF REVIEW

      We review de novo the denial of a petition for a writ of habeas corpus.

Morrow v. Warden, 886 F.3d 1138, 1146 (11th Cir. 2018). The Antiterrorism and

Effective Death Penalty Act, which governs Raulerson’s petition, provides “[a]

general framework of substantial deference [for] our review of every issue that the

state courts have decided.” Diaz v. Sec’y for the Dep’t of Corr., 402 F.3d 1136,

1141 (11th Cir. 2005). Under that Act, a federal court shall not grant habeas relief

on any claim “adjudicated on the merits” in state court unless, as relevant here, the

state court’s decision denying relief was either “contrary to, or involved an


                                          10
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 11 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 11 of 65


unreasonable application of, clearly established [f]ederal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). The phrase “clearly

established federal law” refers only “to the holdings, as opposed to the dicta, of

[the Supreme] Court’s decisions as of the time of the relevant state-court decision.”

Yarborough v. Alvarado, 541 U.S. 652, 660–61 (2004) (quoting Terry Williams v.

Taylor, 529 U.S. 362, 412 (2000)). The decision of a state court is “contrary to”

clearly established federal law when the state court “applied a rule in contradiction

to governing Supreme Court case law” or “arrived at a result divergent from

Supreme Court precedent despite materially indistinguishable facts.” Dill v. Allen,

488 F.3d 1344, 1353 (11th Cir. 2007). And a state court’s application of federal

law is unreasonable “only if no ‘fairminded jurist’ could agree with the state

court’s determination or conclusion.” Holsey v. Warden, Ga. Diagnostic Prison,

694 F.3d 1230, 1257 (11th Cir. 2012) (quoting Harrington v. Richter, 562 U.S. 86,

101 (2011)); see also Harrington, 562 U.S. at 101 (“[A]n unreasonable application

of federal law is different from an incorrect application of federal law.”). Section

2254(d)(1) sets “a difficult to meet and highly deferential standard for evaluating

state-court rulings, which demands that state-court decisions be given the benefit

of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (citation and internal

quotation marks omitted).




                                         11
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 12 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 12 of 65


                                 III. DISCUSSION

      Raulerson raises three issues for our review. First, he argues that the superior

court unreasonably determined that his attorneys were not deficient for failing to

investigate mitigating evidence and to present it during the penalty phase and that

he suffered no prejudice. Second, he argues that the superior court unreasonably

applied clearly established law when it ruled that the Georgia requirement that he

prove his intellectual disability beyond a reasonable doubt did not violate the Due

Process Clause of the Fourteenth Amendment. Third, he argues that he is

intellectually disabled and so actually innocent of the death penalty.

      As an initial matter, our discussion focuses on the reasonableness of the

superior court’s decision even though it is not the last state-court “adjudicat[ion]

on the merits,” 28 U.S.C. § 2254(d). The Supreme Court of Georgia’s summary

denial of Raulerson’s application for a certificate of probable cause to appeal was

the last state-court adjudication on the merits. Hittson v. GDCP Warden, 759 F.3d

1210, 1231–32 (11th Cir. 2014). But we “presume” that the summary denial

adopted the superior court’s reasoning unless the state “rebut[s] the presumption by

showing that the [summary denial] relied or most likely did rely on different

grounds,” which the state has not tried to do in this appeal. Wilson v. Sellers, 138

S. Ct. 1188, 1192 (2018). So we “‘look through’ the unexplained decision” of the




                                          12
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 13 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 13 of 65


Supreme Court of Georgia to review the superior court’s decision as if it were the

last state-court adjudication on the merits. See id.

   A. The Superior Court Reasonably Determined that Trial Counsel Were Not
      Ineffective for Failing to Investigate Mitigating Evidence and to Present
                             It During the Penalty Phase.

      To obtain relief on his claim of ineffective assistance of counsel, Raulerson

must establish two elements. Strickland v. Washington, 466 U.S. 668, 687 (1984).

First, he must prove that “his counsel’s performance was deficient, which means

that it ‘fell below an objective standard of reasonableness’ and was ‘outside the

wide range of professionally competent assistance.’” Johnson v. Sec’y, Dep’t of

Corr., 643 F.3d 907, 928 (11th Cir. 2011) (quoting Strickland, 466 U.S. at 688,

690). When considering whether counsel’s performance was deficient, we “review

counsel’s actions in a ‘highly deferential’ manner” and apply “a strong

presumption . . . of reasonable professional assistance.” Id. (quoting Strickland,

466 U.S. at 689). Second, Raulerson must establish prejudice, which means that

“but for his counsel’s deficient performance, there is a reasonable probability that

the result of the proceeding would have been different.” Id. (quoting Strickland,

466 U.S. at 694). Because Strickland provides a “most deferential” standard for

assessing the performance of counsel, “[w]hen [we] combine[] [it] with the extra

layer of deference that § 2254 provides, the result is double deference.” Id. at 910–

11. So “the question becomes whether there is any reasonable argument that


                                          13
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 14 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 14 of 65


counsel satisfied Strickland’s deferential standard.” Id. (citation and internal

quotation marks omitted).

      Raulerson first argues that his trial counsel were ineffective by failing to

investigate mitigating evidence about his troubled childhood, his love for his child,

and his mental illness. During the state habeas proceedings, Raulerson presented

affidavits from over 30 family members, teachers, acquaintances, and mental-

health professionals that he contends his counsel should have interviewed.

Raulerson argues that these witnesses could have presented a more sympathetic

portrait of him.

      Counsel representing a capital defendant must conduct an adequate

background investigation, but it need not be exhaustive. See Berryman v. Morton,

100 F.3d 1089, 1101 (3d Cir. 1996) (“The right to counsel does not require that a

criminal defense attorney leave no stone unturned and no witness unpursued.”).

When our review is governed by section 2254, “the question is not just if counsel’s

investigative decisions were reasonable, but whether fairminded jurists could

[reasonably] disagree.” Johnson, 643 F.3d at 932.

      To determine whether “trial counsel should have done something more” in

their investigation, “we first look at what the lawyer[s] did in fact.” Grayson v.

Thompson, 257 F.3d 1194, 1219 (11th Cir. 2001) (citation and internal quotation

marks omitted omitted). Raulerson’s counsel hired five experts to assist in their


                                          14
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 15 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 15 of 65


investigation: a licensed clinical social worker, a psychologist, a psychiatrist, a

neurologist, and a neuropsychologist. The social worker, Audrey Sumner,

interviewed Raulerson, his mother, his father, and two uncles. Her report crafted an

extensive social history of Raulerson’s life that described the physical and verbal

abuse he suffered at the hands of both of his parents, his struggles with depression

and substance abuse, his suicide attempt, and various incidents displaying his rage.

The psychologist, Dr. Grant, also met with Raulerson, for at least fifteen hours, and

interviewed his parents. And Dr. Grant examined extensive medical, school, and

criminal records. Dr. Grant’s report included background information about

Raulerson and diagnoses of intellectual disability and several mental illnesses. The

psychiatrist, Dr. Savino, met with Raulerson on at least eight separate occasions

and reviewed Raulerson’s records. Dr. Savino diagnosed Raulerson as mentally ill

and intellectually disabled, and he suggested that Raulerson might have organic

brain damage. To investigate potential brain damage, Raulerson’s counsel hired

Drs. Baker and Chaknis, a neurologist and neuropsychologist respectively. Several

of the experts also reviewed Raulerson’s case together. In addition to the work of

these five experts, Raulerson’s counsel performed their own interviews of

Raulerson’s mother, father, brother, and an uncle. Counsel also had Raulerson

write out his life history.




                                          15
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 16 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 16 of 65


      The superior court reasonably concluded that trial counsel conducted an

adequate investigation. Raulerson’s counsel gleaned a portrait of his life from the

expert reports, family interviews, and medical, school, and criminal records.

Although Raulerson has presented additional affidavits from extended family

members, teachers, and acquaintances that counsel could have interviewed, that

more investigation could have been performed does not mean his counsel’s

investigation was inadequate. Grayson, 257 F.3d at 1225 (“[C]ounsel is not

required to investigate and present all mitigating evidence in order to be

reasonable.” (emphasis added)). From their investigation, counsel learned much of

the information contained in the affidavits, including details on Raulerson’s

troubled childhood, abusive parents, difficulties in school, and intellectual

deficiencies. And because Raulerson has pointed to no “known evidence [that]

would lead a reasonable attorney to investigate further,” Wiggins v. Smith, 539

U.S. 510, 527 (2003), he has provided no argument that his counsel acted

unreasonably when they decided to end the investigation when they did. Because

the superior court reasonably determined that Raulerson’s counsel conducted an

adequate investigation, we need not consider whether Raulerson suffered

prejudice.

      Raulerson next argues that his counsel were ineffective because they decided

not to present additional mitigating evidence during his penalty phase, but again,


                                          16
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 17 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 17 of 65


the superior court reasonably rejected this claim. “No absolute duty exists to

introduce mitigating or character evidence.” Chandler v. United States, 218 F.3d

1305, 1319 (11th Cir. 2000) (en banc) (collecting cases). And we have held, in a

capital case, that counsel’s performance was not deficient when he chose to rely on

the mitigating evidence presented in the guilt phase instead of presenting additional

evidence during the penalty phase. Waters v. Thomas, 46 F.3d 1506, 1512 (11th

Cir. 1995) (en banc). We explained that “[w]hich witnesses, if any, to call, and

when to call them, is the epitome of a strategic decision, and it is one that we will

seldom, if ever, second guess.” Id.

      The superior court reasonably determined that Raulerson’s counsel were not

deficient when they presented no additional mitigating evidence during the penalty

phase. As counsel in Waters had done, Raulerson’s counsel chose to rely on the

mitigating evidence presented in the guilt phase instead of presenting it again in the

penalty phase. See id. at 1512–13. During the guilt phase, his counsel presented

mitigating evidence that included descriptions of Raulerson’s intellectual

deficiencies and life history. Dr. Grant testified about Raulerson’s trouble in

school, his emotional and intellectual problems, his marriage, his relationship with

his child, and his tumultuous home life, including his abusive father.

      After the jury returned a guilty verdict, Raulerson’s counsel chose to rely on

this evidence for the penalty phase. Raulerson’s counsel presented a closing


                                          17
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 18 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 18 of 65


argument urging the jury to consider Raulerson’s background and spare him.

Counsel reminded the jury to “[g]o back and look at the circumstances of Billy

Raulerson’s life, the way he was raised, this dysfunctional family, parents that

fought like animals with each other; an alcoholic father who taught him to mind

with blows of his fists to his head . . . . What chance did he have? Isn’t he a victim,

too?” And the court instructed the jury that it could rely on all testimony received

in both stages of the proceedings. The superior court reasonably chose not to

second guess counsel’s strategic decision to rely on the mitigating evidence

presented in the guilt phase, so neither can we.

      Raulerson presents a plethora of additional character evidence that he

contends his counsel should have presented, but “[c]onsidering the realities of the

courtroom, more is not always better.” Chandler, 218 F.3d at 1319; see also

Waters, 46 F.3d at 1512 (“There is much wisdom for trial lawyers in the adage

about leaving well enough alone.”). “The type of ‘more-evidence-is-

better’ approach advocated by [Raulerson] might seem appealing—after all, what

is there to lose?” Wong v. Belmontes, 558 U.S. 15, 25 (2009). But there can be a lot

to lose. Id. By presenting a “heavyhanded case” of mitigation evidence, counsel

“would have invited the strongest possible evidence in rebuttal.” Id. A lawyer can

reasonably “fear that character evidence might, in fact, be counterproductive.”

Chandler, 218 F.3d at 1321. Particularly right before the jury decides a defendant’s


                                          18
        Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 19 of 66
              Case: 14-14038 Date Filed: 06/28/2019 Page: 19 of 65


penalty, counsel can reasonably limit the mitigating evidence he presents to avoid

exposure “to a new string of [g]overnment witnesses who could testify to

Petitioner’s bad acts.” Id. at 1323.

        As the superior court highlighted, a reasonable lawyer could fear that

additional evidence of Raulerson’s character during the penalty phase would be

counterproductive, which is exactly what Raulerson’s counsel explained had

motivated their decision to not present additional mitigating evidence. Hatfield

testified that they decided not to call Grant or Savino back to the stand for fear of

“opening the flood gates” for “bad stuff.” And they decided not to call Raulerson’s

family members to testify out of concern that “they would be able to offer other

negative information that might have hurt” Raulerson’s case. Hatfield was

concerned about testimony that Raulerson was an aggressor because “those sorts of

things don’t play well in front of a jury.” Counsel knew from their investigation

that Raulerson had frequently picked fights, bullied other children, and had abused

his younger brother, mother, and ex-wife. And Raulerson, “who bears the burden

in this case, never presented evidence that the fears of trial counsel about

hurtful . . . witnesses were imaginary and baseless.” Chandler, 218 F.3d at 1323

n.36.

        We also disagree with Raulerson that, because the jury had already heard

harmful information about him, presenting mitigating evidence would not be


                                          19
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 20 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 20 of 65


counterproductive. We cannot overlook that Raulerson’s counsel faced an uphill

battle in the light of the brutality of the three murders Raulerson confessed he had

committed. And his counsel reasonably feared that presenting additional mitigating

evidence would have invited testimony about Raulerson’s violent behavior and bad

acts—aggravating evidence that far outweighed any mitigation value of the

additional evidence Raulerson contends should have been presented. For example,

had counsel called Raulerson’s mother, she might have also testified about how her

son beat her and how she had called the police on him. Because Raulerson has

failed to prove that “no competent counsel would have taken the action that his

counsel did take,” id. at 1315, the superior court reasonably determined that

counsel’s performance was not deficient.

      Even if counsel’s performance in the penalty phase were deficient, the

superior court also reasonably determined that Raulerson was not prejudiced by the

failure to introduce the additional mitigating evidence. A petitioner cannot

establish that the outcome of the proceeding would have been different when “[t]he

‘new’ evidence largely duplicated the mitigation evidence at trial.” Cullen, 563

U.S. at 200; see also Holsey, 694 F.3d at 1260–61. And “[t]o the extent the state

habeas record includes new . . . evidence,” that evidence cannot prove prejudice

when it is of “questionable mitigating value.” Cullen, 563 U.S. at 201.




                                         20
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 21 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 21 of 65


      The superior court reasonably determined that Raulerson’s additional

evidence would not have changed the jury’s verdict. The superior court reasonably

determined that much of the “new” evidence in the affidavits that Raulerson

presented was cumulative. That is, the evidence Raulerson presented “tells a more

detailed version of the same story told at trial,” which covered Raulerson’s limited

intelligence and troubled childhood. Holsey, 694 F.3d at 1260. And the evidence

was of questionable mitigating value because it could have led to a damaging

rebuttal. See Cullen, 563 U.S. at 201. If counsel had introduced additional

testimony about Raulerson’s relationship with his daughter to make him seem

more sympathetic, such testimony could have opened the door to testimony about

how Raulerson abused his ex-wife. And additional evidence about Raulerson’s

family and his own substance abuse might have led the jury to conclude that he

“was simply beyond rehabilitation,” so that evidence is “by no means clearly

mitigating.” Id. The superior court reasonably discounted this evidence as

cumulative and of questionable value.

    B. The Superior Court’s Determination that the Georgia Burden of Proof
      for Intellectual Disability Does Not Violate the Due Process Clause Was
       Not an Unreasonable Application of Clearly Established Federal Law.

      We divide in two parts our discussion of Raulerson’s argument that the

Georgia requirement that he prove his intellectual disability beyond a reasonable

doubt violates the Due Process Clause of the Fourteenth Amendment. First, we


                                         21
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 22 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 22 of 65


explain that the superior court adjudicated his due-process claim on the merits, so

we apply the deferential framework imposed by section 2254(d)(1). Second, we

explain that the superior court’s rejection of his due-process claim was not an

unreasonable application of clearly established federal law.

      1. The Superior Court Rejected Raulerson’s Due-Process Claim on the
       Merits, so We Apply the Deferential Framework of Section 2254(d)(1).

      Raulerson argues that we should review de novo his due-process claim

because the superior court never adjudicated it on the merits. According to

Raulerson, the superior court concluded that the Supreme Court of Georgia had

rejected the claim on direct appeal and so dismissed his due-process claim based

only on res judicata. Raulerson argues that the court erred in applying res judicata

because the due-process claim he now brings on collateral review is based on

federal law but his claim on direct appeal—which the Supreme Court of Georgia

rejected—was based on Georgia law. Based on that asserted error, Raulerson

argues that no state court adjudicated his federal due-process claim on the merits,

which would, if correct, subject his claim to de novo review. See Cone v. Bell, 556

U.S. 449, 466, 472 (2009).

      When we consider the superior court’s order denying Raulerson’s petition in

full, we have no trouble concluding that it rejected his federal due-process claim on

the merits. “[A] decision that does not rest on procedural grounds alone is an

adjudication on the merits regardless of the form in which it is expressed.” Wright


                                         22
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 23 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 23 of 65


v. Sec’y for Dep’t of Corr., 278 F.3d 1245, 1255–56 (11th Cir. 2002). To be sure,

the court addressed Raulerson’s due-process claim within a section of its opinion

titled “Claims that are Res Judicata.” And it referenced the Supreme Court of

Georgia’s denial of that claim on direct appeal. So we agree with Raulerson that

the superior court dismissed his claim in part because of res judicata. But it did not

dismiss the claim only because of res judicata.

      The court alternatively decided the merits of Raulerson’s claim. It rejected

Raulerson’s argument that the Supreme Court’s decision in Atkins v. Virginia, 536

U.S. 304 (2002), established that Georgia’s burden of proof for intellectual

disability was unconstitutional. And it found Head v. Hill, 587 S.E.2d 613, 621

(Ga. 2003)—in which the Supreme Court of Georgia held that its burden of proof

did not violate “federal constitutional law”—“controlling.” Both of these decisions

postdate the rejection of Raulerson’s due-process claim on direct appeal, so the

superior court’s reference to them establishes that it alternatively rejected

Raulerson’s federal due-process claim on the merits. Under Georgia law, this

alternative holding is binding. See World Harvest Church, Inc. v. GuideOne Mut.

Ins. Co., 586 F.3d 950, 958 (11th Cir. 2009) (explaining that Georgia courts

consider alternative holdings binding); QOS Networks Ltd. v. Warburg, Pincus &

Co., 669 S.E.2d 536, 541 (Ga. Ct. App. 2008) (“Where a case presents two or more

points, any one of which is sufficient to determine the ultimate issue, but the court


                                          23
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 24 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 24 of 65


actually decides all such points, the case is an authoritative precedent as to every

point decided, and none of such points can be regarded as having merely the status

of a dictum.” (citation omitted)).

      We join our sister circuits in holding that a state court’s alternative holding

is an adjudication on the merits. See Rolan v. Coleman, 680 F.3d 311, 319–21 (3d

Cir. 2012) (“[W]here a state court has considered the merits of the claim, and its

consideration provides an alternative and sufficient basis for the decision, such

consideration warrants deference.”); Sharpe v. Bell, 593 F.3d 372, 382 (4th Cir.

2010) (“[A] state court’s alternative holding on the merits of a constitutional claim

qualifies for deference under Section 2254(d).”); Brooks v. Bagley, 513 F.3d 618,

624 (6th Cir. 2008) (same). Because the superior court adjudicated the merits of

Raulerson’s due-process claim, we must review the denial of that claim under the

deferential framework set forth in section 2254(d)(1).

   2. The Superior Court’s Rejection of Raulerson’s Due-Process Claim Was
      Not an Unreasonable Application of Clearly Established Federal Law.
      Raulerson argues that, even under the deferential framework of section

2254(d)(1), the superior court’s rejection of his due-process claim was an

unreasonable application of clearly established federal law. According to

Raulerson, the Supreme Court’s holdings in Atkins and Cooper clearly establish

that the application of Georgia’s beyond-a-reasonable-doubt standard to his claim

of intellectual disability violated his right to due process under the Fourteenth


                                          24
         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 25 of 66
               Case: 14-14038 Date Filed: 06/28/2019 Page: 25 of 65


Amendment by failing to protect his Eighth Amendment right not to be executed if

intellectually disabled. Because neither Atkins nor Cooper so held, this argument

fails.

         Raulerson first relies on Atkins, but that decision did not address the burden

of proof to prove intellectual disability, much less clearly establish that a state may

not require a defendant to prove his intellectual disability beyond a reasonable

doubt. In Atkins, the Supreme Court held that the execution of the intellectually

disabled violates the Eighth Amendment. See 536 U.S. at 321. But as we have

explained, “the Supreme Court in Atkins made no reference to, much less reached a

holding on, the burden of proof.” See Hill v. Humphrey, 662 F.3d 1335, 1347 (11th

Cir. 2011) (en banc). To the contrary, the Supreme Court expressly “le[ft] to the

States the task of developing appropriate ways” to identify intellectual disability.

Atkins, 536 U.S. at 317 (alterations adopted) (quoting Ford v. Wainwright, 477

U.S. 399, 405, 416–17 (1986)). So “Atkins established only a substantive Eighth

Amendment right for the mentally retarded” and established no “minimum

procedural due process requirements for bringing that Eighth Amendment claim.”

Hill v. Humphrey, 662 F.3d at 1360; see also Bobby v. Bies, 556 U.S. 825, 831

(2009) (explaining that Atkins “did not provide definitive procedural or substantive

guides for determining when a person” is intellectually disabled). And we cannot

“import a procedural burden of proof requirement” that the Supreme Court


                                            25
        Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 26 of 66
              Case: 14-14038 Date Filed: 06/28/2019 Page: 26 of 65


declined to adopt in our review of a habeas petition. Hill v. Humphrey, 662 F.3d at

1360.

        Raulerson contends that the Court clearly established a procedural limitation

on the burden of proof “by invoking Ford,” see Atkins, 536 U.S. at 317, but that

argument reads too much into a lone citation to Ford. In Ford, the Supreme Court,

in Justice Powell’s controlling concurrence, held that prisoners who made a

substantial threshold showing of incompetence to be executed were entitled to a

hearing on that claim. 477 U.S. at 426 (Powell, J., concurring in part and in the

judgment). “The citation in Atkins, however, not only was not to that portion of

Ford, it was not even to Justice Powell’s opinion in Ford.” Brumfield, 135 S. Ct. at

2294 (Thomas, J., dissenting). And neither the plurality opinion in Ford nor Justice

Powell’s concurring opinion even mentioned the burden of proof for claims of

incompetence. So Atkins’s citation to Ford cannot clearly establish a procedural

limitation on the burden of proof for intellectual disabilities.

        Acknowledging that Atkins expressly left procedural rules to the states,

Raulerson next argues that considering Atkins in conjunction with Cooper yields

clearly established minimum procedural requirements to prove intellectual

disability, but even the combination of these decisions does not suffice. In Cooper,

the Supreme Court addressed whether an Oklahoma law that required a defendant

to prove his incompetence to stand trial by clear and convincing evidence violated


                                           26
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 27 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 27 of 65


the Due Process Clause. To resolve that issue, the Court applied the general due-

process standard first articulated in Patterson v. New York, 432 U.S. 197, 202

(1977)—whether the criminal procedural rule “offends a principle of justice that is

[so] deeply rooted in the traditions and conscience of our people” as to be

considered fundamental. Cooper, 517 U.S. at 362 (citation and internal quotation

marks omitted). The Court had already held that requiring a defendant to prove his

incompetence by a preponderance of the evidence did not violate this standard. See

Medina v. California, 505 U.S. 437, 453 (1992). But contrasting the longstanding

right not to be tried if incompetent with the lack of historical support for

Oklahoma’s clear-and-convincing standard, the Court concluded that the

heightened standard offended a principle of justice deeply rooted in the traditions

and conscience of our people. Cooper, 517 U.S. at 359–60, 362.

      Raulerson’s comparison between the right not to be tried if incompetent and

the right not to be executed if intellectually disabled is misplaced. Unlike the right

at issue in Cooper, which has deep roots in our common-law heritage, there is no

historical right of an intellectually disabled person not to be executed. See Hill v.

Humphrey, 662 F.3d at 1350. Indeed, as recently as 1989, the Supreme Court

refused to bar the execution of the intellectually disabled. See Penry v. Lynaugh,

492 U.S. 302 (1989). Georgia’s reasonable-doubt standard, enacted 30 years ago,

was “the first state statute prohibiting such executions.” Atkins, 536 U.S. at 313–


                                          27
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 28 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 28 of 65


14; see also Hill v. Humphrey, 662 F.3d at 1350–51. “And since the constitutional

right itself is new, there is no historical tradition regarding the burden of proof as

to that right.” Hill v. Humphrey, 662 F.3d at 1350.

      In the light of these fundamental differences, Cooper did not clearly

establish that the application of Georgia’s beyond-a-reasonable-doubt standard to

Raulerson’s claim of intellectual disability violated his right to due process under

the Fourteenth Amendment. To conclude otherwise would require us to extend the

Court’s rationale from incompetence to intellectual disability. That we cannot do.

See White v. Woodall, 572 U.S. 415, 426 (2014) (“‘[I]f a habeas court must extend

a rationale before it can apply to the facts at hand,’ then by definition the rationale

was not ‘clearly established at the time of the state-court decision.’” (quoting

Yarborough, 541 U.S. at 666)).

      In the “controlling” decision the superior court applied to reject Raulerson’s

due-process claim on the merits, the Supreme Court of Georgia reasoned that the

burden of proof required to prove the defense of insanity is “more closely

analogous to the burden of proof standard in Georgia’s mental retardation statute

than is the mental incompetency” burden. Hill v. Humphrey, 662 F.3d at 1350

(glossing Head v. Hill, 587 S.E.2d at 621–22). And the Supreme Court has rejected

a due-process challenge to a state law that required a defendant to prove his

insanity beyond a reasonable doubt. See Leland v. Oregon, 343 U.S. 790, 798–99


                                           28
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 29 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 29 of 65


(1952). We held in Hill v. Humphrey that it was reasonable for the Supreme Court

of Georgia to conclude that the burden of proof for intellectual disability is

analogous to insanity, which permits a beyond-a-reasonable-doubt standard. See

662 F.3d at 1350. Nothing the Supreme Court has said since then changes that

conclusion.

      Our dissenting colleague’s contrary conclusion disregards the nature of our

inquiry. This Court cannot “answer the due process question presented here” based

on how we would apply federal law. Dissenting Op. at 49. We review only whether

the superior court’s decision was “contrary to, or involved an unreasonable

application of, clearly established [f]ederal law,” 28 U.S.C. § 2254(d)(1), which

refers only to the holdings of the Supreme Court’s decisions, see Yarborough, 541

U.S. at 660–61. Our dissenting colleague infers that Cooper and Leland establish

different procedural standards for constitutional and nonconstitutional rights

respectively, see Dissenting Op. at 48–49, but neither decision so holds. And the

dissent’s inference of an unstated rationale underlying their divergent outcomes

does not amount to clearly established federal law. See Yarborough, 541 U.S. at

660–61. Indeed, Leland did not even hold that the right to present an insanity

defense was not constitutionally based, so this key premise of the dissent’s

argument that Head v. Hill transgressed clearly established federal law is itself not

clearly established. In any event, although Cooper established a procedural


                                          29
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 30 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 30 of 65


standard for one constitutional right—the right not to be tried if incompetent—it

does not follow that Cooper clearly established a procedural standard applicable to

all constitutional rights. See Morrissey v. Brewer, 408 U.S. 471, 481 (1972)

(explaining that “due process is flexible and calls for such procedural protections

as the particular situation demands”). Our dissenting colleague’s extension of

Cooper from the context of incompetency to stand trial to the distinct context of

ineligibility for the death penalty because of intellectual disability is just that—an

extension—and section 2254(d)(1) neither “require[s] state courts to extend

[Supreme Court] precedent [n]or license[s] federal courts to treat the failure to do

so as error.” Woodall, 572 U.S. at 426.

      No decision of the Supreme Court clearly establishes that Georgia’s burden

of proof for intellectual disability violates the Due Process Clause. “If the standard

of proof Georgia has adopted for claims of [intellectual disability] is to be declared

unconstitutional, it must be done by the Supreme Court in a direct appeal, in an

appeal from the decision of a state habeas court, or in an original habeas

proceeding filed in the Supreme Court.” Hill v. Humphrey, 662 F.3d at 1361.

Because the Court has not done so, the superior court’s decision was not an

unreasonable application of clearly established federal law.




                                          30
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 31 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 31 of 65


      C. Raulerson Fails to Establish His Intellectual Disability by Clear and
                                Convincing Evidence.

      Raulerson argues that he is “actually innocent” of the death penalty because

he is intellectually disabled, and under Atkins, the execution of an intellectually

disabled person would violate the Eighth Amendment. This argument needlessly

blends the distinct concepts of actual innocence and intellectual disability, but even

when we sift through each, Raulerson’s claim fails.

      Considered as a freestanding claim of actual innocence of the death penalty,

Raulerson’s claim is a nonstarter. To begin with, our precedent forecloses habeas

relief based on a prisoner’s assertion that he is actually innocent of the crime of

conviction “absent an independent constitutional violation occurring in the

underlying state criminal proceeding.” See Brownlee v. Haley, 306 F.3d 1043,

1065 (11th Cir. 2002) (citation and internal quotation marks omitted); see also

Cunningham v. Dist. Att’y’s Office, 592 F.3d 1237, 1273 (11th Cir. 2010) (“[An]

assertion of actual innocence, by itself, is not enough.”); Jordan v. Sec’y, Dep’t of

Corr., 485 F.3d 1351, 1356 (11th Cir. 2007). As we have explained, “[i]t is not our

role to make an independent determination of a petitioner’s guilt or innocence

based on evidence that has emerged since the trial.” Brownlee, 306 F.3d at 1065.

And the Supreme Court has never held that a prisoner is “entitled to habeas relief

based on a freestanding claim of actual innocence.” McQuiggin v. Perkins, 569

U.S. 383, 392 (2013).

                                          31
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 32 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 32 of 65


      The prohibition on freestanding claims of actual innocence in a habeas

petition respects the nature of our federal system: “Federal courts are not forums in

which to relitigate state trials.” Herrera v. Collins, 506 U.S. 390, 401 (1993)

(quoting Barefoot v. Estelle, 463 U.S. 880, 887 (1983)). When reviewing a habeas

petition, we “sit to ensure that individuals are not imprisoned in violation of the

Constitution—not to correct errors of fact.” Id. at 400. And “[f]ew rulings would

be more disruptive of our federal system than to provide for federal habeas review

of freestanding claims of actual innocence.” Id. at 401.

      To be sure, a prisoner may assert actual innocence to overcome a procedural

bar that would otherwise prevent a federal court from hearing his claim on the

merits. See Sawyer v. Whitley, 505 U.S. 333, 338–39 (1992); see also Herrera, 506

U.S. at 404. But that way of escaping a procedural bar concerns “factual

innocence, not mere legal insufficiency.” McKay v. United States, 657 F.3d 1190,

1197 (11th Cir. 2011). And even when the Supreme Court has “assume[d] for the

sake of argument”—but without deciding—that “a truly persuasive demonstration

of ‘actual innocence’ [as a freestanding claim] . . . would render the execution of a

defendant unconstitutional,” it meant actual innocence of the crime. Herrera, 506

U.S. at 417. Raulerson neither raises actual innocence to overcome a procedural

bar nor argues that he is actually innocent of the murders for which he was

convicted.


                                          32
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 33 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 33 of 65


      Although Raulerson frames his claim as one of actual innocence, it rests on

the notion that he is “actually innocent” of the death penalty because he is

intellectually disabled and so his execution would violate the Eighth

Amendment—that is, in essence, an Atkins claim. See Atkins, 536 U.S. at 321. A

claim of a federal constitutional violation, in contrast with a freestanding claim of

actual innocence, is a ground for federal habeas relief. See Herrera, 506 U.S. at

400 (“Claims of actual innocence based on newly discovered evidence have never

been held to state a ground for federal habeas relief absent an independent

constitutional violation occurring in the underlying state criminal proceeding.”

(emphasis added)). So Raulerson may pursue his claim not because of actual

innocence but because he argues that his execution would violate the Constitution.

We put aside Raulerson’s misplaced “actual innocence” rhetoric and consider his

argument as an Atkins claim. But even when we give Raulerson’s Atkins claim the

benefit of every doubt, it fails.

      We begin by making two assumptions that favor Raulerson. First, although

the parties dispute whether Raulerson exhausted this Atkins claim, we will assume

that he did. Second, we will assume that Raulerson’s Atkins claim has not been

“adjudicated on the merits” by any Georgia court, so we will not apply the

deferential standard of section 2254(d), which would require us to deny relief

unless the rejection of Raulerson’s Atkins claim was unreasonable “in the light of


                                          33
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 34 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 34 of 65


the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2); see

also Cullen, 563 U.S. at 181 (“[R]eview under § 2254(d)(1) [also] is limited to the

record that was before the state court that adjudicated the claim on the merits.”).

      The superior court rejected Raulerson’s Atkins claim on the ground of res

judicata, which is not an adjudication on the merits for our purposes. See Cone,

556 U.S. at 466, 472. And the Supreme Court of Georgia’s denial of a certificate of

probable cause presumably rested on the same ground. See Wilson, 138 S. Ct. at

1192. So, if Raulerson’s Atkins claim was ever adjudicated on the merits, it must

have been when the jury rejected his defense of intellectual disability or when the

Supreme Court of Georgia affirmed the jury verdict. That Raulerson’s Atkins claim

was adjudicated by the jury and on direct appeal is a plausible interpretation but is

in some tension with the longstanding principle that a “claim” in habeas consists of

a “particular legal basis” wedded to a “specific factual foundation.” McNair v.

Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (emphases added) (quoting Kelley

v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1344–45 (11th Cir. 2004)). In the

context of exhaustion, “it is not at all clear that a petitioner can exhaust a federal

claim by raising an analogous state claim,” even if the federal and state rights are

identical in content. Preston v. Sec’y, Fla. Dep’t of Corr., 785 F.3d 449, 460 (11th

Cir. 2015).




                                           34
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 35 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 35 of 65


      By the same token, it is not immediately obvious that Raulerson’s jury or the

Supreme Court of Georgia decided Raulerson’s Atkins claim—which is based on

his right not to be executed if intellectually disabled under the federal

Constitution—when they rejected his state-law defense of intellectual disability.

When Raulerson was tried, he had a right not to be executed if intellectually

disabled under Georgia law, but the Supreme Court had not yet decided Atkins,

which acknowledged a corresponding federal right. So we will give Raulerson the

benefit of this doubt and assume without deciding that his Atkins claim has never

been adjudicated on the merits.

      Even if Raulerson escapes the gauntlet of section 2254(d) because no state

court adjudicated his claim based on Atkins, there was a determination of the

factual issue of his intellectual disability, and we must presume correct “a

determination of a factual issue made by a State court.” 28 U.S.C. § 2254(e)(1).

Whether a person is intellectually disabled is a factual issue. Fults v. GDCP

Warden, 764 F.3d 1311, 1319 (11th Cir. 2014). The jury determined that issue

against Raulerson when it rejected his defense of intellectual disability. See

Restatement (Second) of Judgments § 27 cmt. d (Am. Law Inst. 1982) (“A

determination may be based on a failure of . . . proof as well as on the sustaining of

the burden of proof.”). And the Supreme Court of Georgia held that the jury

verdict was rational. Raulerson, 491 S.E.2d at 796. Because the state courts


                                          35
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 36 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 36 of 65


determined that Raulerson is not intellectually disabled and that determination is

entitled to be presumed correct, he bears “the burden of rebutting the presumption

of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       The precise scope of the “determination of [the] factual issue” which

Raulerson must rebut is not immediately obvious. The most generous interpretation

of section 2254(e)(1) is that it provides the primary standard of proof whenever a

state prisoner desires to prove a factual issue that was determined against him in

state court. If so, then a state prisoner may establish that a state court’s factual

determination was incorrect by proving the contrary proposition—in Raulerson’s

case, that he is intellectually disabled—by clear and convincing evidence as if in

the first instance.

       But section 2254(e)(1) could also be understood to establish, not a primary

standard of proof, but a secondary standard of persuasion that operates in tandem

with the original standard of proof applied by the state court. If so, then a state

prisoner must prove by clear and convincing evidence that a state court’s factual

determination was incorrect in the light of the standard of proof that state law

applies to that issue. See Maldonado v. Thaler, 625 F.3d 229, 236, 241 (5th Cir.

2010) (applying section 2254(e)(1) to a claim of intellectual disability, explaining

that the petitioner “bears the burden of establishing by a preponderance of the

evidence that he is mentally retarded”—the Texas burden of proof for intellectual


                                           36
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 37 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 37 of 65


disability—and finding that the petitioner “did not rebut the [section 2254(e)(1)]

presumption of correctness that attaches to the state habeas court’s conclusion that

[he] did not meet his [state-law] burden”); cf. Tharpe v. Warden, 834 F.3d 1323,

1344–47 (11th Cir. 2016). In other words, it may be that the state’s burden of proof

is incorporated into the determination that the prisoner must rebut by clear and

convincing evidence. On this interpretation, Raulerson must rebut—by clear and

convincing evidence—the determination that it is not beyond a reasonable doubt

that he is intellectually disabled.

      Such compound standards are far from unusual in federal habeas review of

state-court proceedings. See, e.g., 28 U.S.C. § 2254(e)(2)(B) (To obtain an

evidentiary hearing in federal court, the petitioner must show that “the facts

underlying the claim would be sufficient to establish by clear and convincing

evidence that but for constitutional error, no reasonable factfinder would have

found the applicant guilty of the underlying offense.”); Sawyer, 505 U.S. at 336

(“[T]o show ‘actual innocence’ one must show by clear and convincing evidence

that, but for a constitutional error, no reasonable juror would have found the

petitioner eligible for the death penalty under the applicable state law.”); Tharpe,

834 F.3d at 1345 (When section 2254(d) applies to a Georgia court’s rejection of

an Atkins claim, “the heart of the matter” is “whether [the state court]

unreasonably concluded that [the petitioner] had failed to prove beyond a


                                          37
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 38 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 38 of 65


reasonable doubt that” he is intellectually disabled. (emphases added)). By

contrast, the more lenient interpretation would be unusual; even with a demanding

standard of proof, permission for state prisoners to relitigate already-decided

factual issues as if in the first instance would be a surprising departure from the

structure and objectives of the Antiterrorism and Effective Death Penalty Act. But,

because the outcome of this appeal does not depend on the answer, we assume

without deciding that the more lenient interpretation is correct.

      To recap, we have now made three important assumptions in Raulerson’s

favor. We have assumed his Atkins claim is exhausted. We have also assumed that

it was not adjudicated on the merits, so the rigorous standards of section 2254(d)

do not apply. And we have assumed that section 2254(e)(1) permits him to prove

that he is intellectually disabled—and ineligible for the death penalty—by

providing clear and convincing evidence to a federal court in the first instance. In

practice, this amounts to the assumption that a state prisoner may prove the factual

predicate of an Atkins claim in federal court with clear and convincing evidence

even when the state in which he was convicted and sentenced imposes a more

demanding burden of proof for precisely the same factual issue—a particularly

generous assumption in the light of the Atkins Court’s express decision to “leave to

the States the task of developing appropriate ways to enforce [Atkins’s]




                                          38
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 39 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 39 of 65


constitutional restriction.” Atkins, 536 U.S. at 317 (alteration adopted) (quoting

Ford, 477 U.S. at 416).

      Even with these assumptions in his favor, Raulerson is not entitled to relief

based on his Atkins claim because the record does not clearly and convincingly

prove that he is intellectually disabled. The clear-and-convincing-evidence

standard, although not “insatiable,” is still “demanding.” Miller-El v. Dretke, 545

U.S. 231, 240 (2005). We have explained that it “calls for proof that a claim is

‘highly probable.’” Fults, 764 F.3d at 1314 (alterations adopted) (quoting United

States v. Owens, 854 F.2d 432, 436 (11th Cir. 1988)). To succeed on his claim,

Raulerson must provide clear and convincing evidence of the three components of

Georgia’s definition of “intellectual disability”: “significantly subaverage general

intellectual functioning”; “resulting in or associated with impairments in adaptive

behavior”; “which manifested during the developmental period.” O.C.G.A. § 17-7-

131(a)(2); see also Moore v. Texas, 137 S. Ct. 1039, 1045 (2017) (explaining the

“generally accepted, uncontroversial intellectual-disability diagnostic definition,”

which Georgia’s definition matches). Considering the evidence presented at trial

and in the habeas proceedings, Raulerson failed to prove that it is “highly

probable” that he is intellectually disabled.

      Raulerson’s IQ scores that he received as a child undermine that he had

“significantly subaverage general intellectual functioning,” which is generally


                                          39
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 40 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 40 of 65


defined as an IQ between 70 and 75 or below. Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 633 (11th Cir. 2016). At trial, the evidence

proved that Raulerson had received two IQ scores as a child that were above the

range of intellectual disability. When Raulerson was eleven years old, he received

an IQ score of 78. And when he was fourteen years old, he received an IQ score of

83. Both scores refute that Raulerson had subaverage intellectual functioning.

      By applying two adjustments, the Flynn effect and the standard error of

measurement, Dr. Grant testified that Raulerson’s IQ scores could be as low as 70

and 74. But neither adjustment provides clear and convincing evidence of his

subaverage intellectual functioning. No adjustment for the Flynn effect is required

in this Circuit. Id. at 635–37. Because “IQ tests are scored on a scale that is relative

to the population” when the test is developed, the Flynn effect adjusts for the

empirical observation that IQ scores are rising over time. McManus v. Neal, 779

F.3d 634, 652 (7th Cir. 2015). But as we have acknowledged, there is no consensus

about the Flynn effect among experts or among the courts. Ledford, 818 F.3d at

635–37 (explaining the divergent approaches to the Flynn effect taken by our sister

circuits); Thomas v. Allen, 607 F.3d 749, 758 (11th Cir. 2010) (“[T]here is no

uniform consensus regarding the application of the Flynn effect in determining a

capital offender’s intellectual functioning . . . .”). Although Dr. Grant testified that

the Flynn effect should be applied to lower Raulerson’s IQ scores, the two


                                           40
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 41 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 41 of 65


psychologists who had administered Raulerson’s IQ tests disagreed and testified

that they would not apply the Flynn effect to the scores.

      Adjusting Raulerson’s scores for the standard error of measurement puts him

closer to the range of intellectual disability, but that standard is a “bi-directional

concept.” Ledford, 818 F.3d at 641. “The standard error of measurement accounts

for a margin of error both below and above the IQ test-taker’s score.” Id. at 640

(emphasis added). While Dr. Grant applied a standard error of measurement of five

or six points to lower Raulerson’s IQ scores, the standard also raises his range of

scores. For example, while a six-point standard error of measurement might mean

Raulerson’s score of 83 could reflect an IQ as low as 77, it could also reflect one as

high as 89. With Dr. Grant’s standard error of measurement, Raulerson had IQ

ranges of 77–89 and 73–83, which both fall above and dip into the threshold of

intellectual disability. And the standard error of measurement “does not carry with

it a presumption that an individual’s IQ falls to the bottom of his IQ range.” Id. at

641. Even adjusting Raulerson’s scores both for the Flynn effect and the standard

error of measurement does not make it highly probable that he had subaverage

intellectual functioning. As Dr. Lower testified in state habeas proceedings,

although Raulerson’s adjusted scores could put him in the intellectually disabled

range, it “is a very small likelihood” because his scores are “pretty, pretty well

above the range.”


                                           41
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 42 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 42 of 65


      To be sure, Raulerson received an IQ score within the range of intellectual

disability when he was tested after committing the murders. Both Dr. Grant and

Dr. Lower tested him and scored him at an IQ of 69. But Dr. Lower also explained

several reasons why he felt that Raulerson “was not probably motivated to do his

best on [the tests],” including that “it was not to his advantage to do too well”

because he stood charged of three capital offenses. In the light of two IQ scores

comfortably above the range of intellectual disability that Raulerson received as a

child, his later IQ score below the range does not clearly and convincingly prove

he has “significantly subaverage general intellectual functioning.”

      Raulerson also has not established that it is highly probable he had an

intellectual disability “which manifested during the developmental period.” The

“developmental period” refers to a disability that originated before the age of 18.

Ledford, 818 F.3d at 635. Raulerson’s claim of intellectual disability rests on Dr.

Lower reevaluating his testimony about whether Raulerson was intellectually

disabled, but Lower never changed his mind as to whether Raulerson had an

intellectual disability that onset during the developmental period. At trial, when

asked whether there was any “convincing demonstration” that Raulerson was

diagnosed with an intellectual disability before age 18, Lower answered,

“Absolutely none whatever.” At the hearing before the superior court on collateral

review, Lower still questioned whether Raulerson had an intellectual disability


                                          42
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 43 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 43 of 65


onset before age 18, stating that the evidence of onset was “not real strong.” And

Lower explained that there was “no way to determine” when Raulerson “sunk”

into the range for intellectual disability. Considering the IQ scores that Raulerson

received as a child, Lower also testified that Raulerson’s scores were “pretty well

above the range” for intellectual disability. Ultimately, Lower still could not

conclude that Raulerson was intellectually disabled. In the light of Lower’s

testimony, Raulerson has not established by clear and convincing evidence that he

had an intellectual disability that onset during the developmental period.

      The record does not prove that Raulerson’s claim of intellectual disability is

“highly probable.” So he has not rebutted the presumption that the state courts’

contrary determination was correct, and he is not entitled to federal habeas relief

based on Atkins.

                                V. CONCLUSION

      We AFFIRM the denial of Raulerson’s petition for a writ of habeas corpus.




                                         43
        Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 44 of 66
              Case: 14-14038 Date Filed: 06/28/2019 Page: 44 of 65


JORDAN, Circuit Judge, concurring in part and dissenting in part:


         “[B]urdens of proof can be outcome-determinative in the face of ignorance[.]”∗


       The Eighth Amendment prohibits a state from executing a defendant who is

intellectually disabled. See Atkins v. Virginia, 536 U.S. 304, 321 (2002). In my

view, the Georgia statute requiring capital defendants to prove intellectual disability

beyond a reasonable doubt, see O.C.G.A. § 17-7-131(c)(3), violates the Due Process

Clause of the Fourteenth Amendment. That burden of proof creates an intolerable

risk that intellectually disabled defendants will be put to death. Indeed, in the last

30 years not a single capital defendant in Georgia has been able to establish

intellectual disability when the matter has been disputed. With respect, I dissent

from the majority’s contrary holding.1

                                                  I

       Where a criminal proceeding does not implicate an underlying constitutional

right, the Due Process Clause generally allows a state to decide the appropriate

allocation and burden of proof. Take, for example, the affirmative defense of

insanity. When a defendant invokes insanity as a defense to criminal liability, a state

∗
 Ronald J. Allen, How Presumptions Should Be Allocated—Burdens of Proof, Uncertainty, and
Ambiguity in Modern Legal Discourse, 17 Harv. J. L. & Pub. Pol’y 627, 639 (1994).

1
 I concur in Parts I, II, and III.A. of the majority opinion. Because I believe that Georgia’s beyond-
a-reasonable-doubt standard is unconstitutional, I would remand Mr. Raulerson’s substantive
intellectual disability claim to the district court for an evidentiary hearing under the preponderance-
of-the-evidence standard.

                                                 44
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 45 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 45 of 65


may require him to prove that he was insane beyond a reasonable doubt. See Leland

v. Oregon, 343 U.S. 790, 799–800 (1952). But that is because insanity is not a

defense born of the Constitution. Indeed, the Supreme Court has never held that the

Constitution requires states “to recognize the insanity defense.”       Medina v.

California, 505 U.S. 437, 449 (1992). See also Alex Stein, Constitutional Evidence

Law, 61 Vand. L. Rev. 65, 80 (2008) (“Because states and Congress may choose not

to recognize [certain affirmative] defenses, they are allowed to condition the

availability of any such defense on its proof by the defendant. Consequently,

lawmakers can require defendants to establish any affirmative defense by

preponderance of the evidence, by clear and convincing proof, or even beyond a

reasonable doubt.”).

      Constitutionally-based rights stand on a different footing. Competency, for

example, provides a good contrast to the affirmative defense of insanity. A state

cannot constitutionally try and convict a defendant who is incompetent. See, e.g.,

Drope v. Missouri, 420 U.S. 162, 171–72 (1975); Pate v. Robinson, 383 U.S. 375,

378 (1966). Accordingly, the Supreme Court has held that although a state can

require a defendant to prove lack of competency by preponderance of the evidence,

it cannot, based on “traditional and modern practice and the importance of the

constitutional interest at stake,” demand clear and convincing evidence. Compare

Medina, 505 U.S. at 453 (allowing the use of the preponderance-of-the-evidence


                                        45
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 46 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 46 of 65


standard), with Cooper v. Oklahoma, 517 U.S. 348, 356, 369 (1996) (prohibiting the

use of the clear-and-convincing standard).

      Intellectual disability, as noted, presents a constitutionally-based restriction

on a state’s ability to carry out the death penalty. See Atkins, 536 U.S. at 321.

Georgia’s placing of a beyond-a-reasonable-doubt burden on capital defendants

asserting intellectual disability therefore violates the Due Process Clause, and the

decisions of the state superior court and the Georgia Supreme Court holding

otherwise are contrary to Cooper, which constitutes clearly established Supreme

Court precedent. See 28 U.S.C. § 2254(d)(1).

                                          A

      In Hill v. Humphrey, 662 F.3d 1335, 1338 (11th Cir. 2011) (en banc), a habeas

corpus case decided under the deferential AEDPA framework, we held by a 7-4 vote

that a Georgia Supreme Court decision upholding § 17-7-131(c)(3)’s beyond-a-

reasonable-doubt standard against an Eighth Amendment challenge was not contrary

to, or an unreasonable application of, clearly established Supreme Court precedent.

Hill is not controlling here because Mr. Raulerson is challenging the beyond-a-

reasonable-doubt standard under the Due Process Clause, and not the Eighth

Amendment. See id. at 1363–64 (Tjoflat, J., concurring in the judgment) (explaining

that the petitioner in Hill should have, but did not, assert a due process claim).




                                          46
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 47 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 47 of 65


      Prior to our decision in Hill, the Georgia Supreme Court held, by a 4-3 vote,

in Head v. Hill, 587 S.E.2d 613, 620–22 (Ga. 2003), that Georgia’s beyond-a-

reasonable-doubt standard did not violate the Due Process Clause. In this case, the

state superior court relied on the opinion in Head to reject Mr. Raulerson’s due

process claim. See R31-423.

      In Head, the Georgia Supreme Court identified Leland, 343 U.S. at 799–800

(concerning the non-constitutional affirmative defense of insanity), as the governing

Supreme Court precedent, and expressly declined to apply the standard set forth in

Cooper, 517 U.S. at 356, 369 (concerning the constitutional matter of competency).

See Head, 587 S.E.2d at 621 (“[W]e again find the comparison between claims of

insanity and of mental retardation to warrant a conclusion that the beyond-a-

reasonable-doubt standard may be applied constitutionally to mental retardation

claims.”). This ruling, followed by the state superior court here, is “contrary to”

established Supreme Court precedent—i.e., Cooper—under § 2254(d)(1) and is

therefore not entitled to AEDPA deference.

      A state court decision comes within the “contrary to” clause of § 2254(d)(1)

if it applies a “rule that contradicts the governing law set forth in [Supreme Court]

cases.” Williams v. Taylor, 529 U.S. 362, 405 (2000). See also id. at 406 (explaining

that if a state court, in a case involving a claim of ineffective assistance of counsel,

applies a standard different than the one set forth in Strickland v. Washington, 466


                                          47
         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 48 of 66
               Case: 14-14038 Date Filed: 06/28/2019 Page: 48 of 65


U.S. 668 (1984), the “contrary to” standard is satisfied); id. at 397–98 (holding that

a state court’s decision was “contrary to” clearly established precedent because it

did not correctly apply the prejudice standard of Strickland). If, on the other hand,

a state court correctly identifies the governing Supreme Court cases in the relevant

area of law and applies the standard from those cases, its decision will not be

“contrary to” clearly established Supreme Court law. See Bell v. Cone, 535 U.S.

685, 694 (2002). The Supreme Court has consistently confirmed this interpretation

of the “contrary to” clause, and so have we. See White v. Woodall, 572 U.S. 415,

420 (2014); Lafler v. Cooper, 566 U.S. 156, 173 (2012); Trepal v. Sec’y, Fla. Dep’t

of Corr., 684 F.3d 1088, 1109 (11th Cir. 2012). Accord Randy Hertz & James S.

Liebman, Federal Habeas Corpus Practice and Procedure § 32.3 at 1908–10 (7th ed.

2018).

      Contrary to what Head concluded, Leland is not the governing Supreme Court

precedent for addressing the limits on determining and allocating the burden of proof

when a constitutional right is at stake. Insanity, the affirmative defense at issue in

Leland, is not and has never been constitutionally based. See Medina, 505 U.S. at

449. So the deference given to the states in Leland to determine and allocate the

burden of proof for an insanity defense to criminal liability is not appropriate in a

case involving a constitutionally-protected right. Indeed, the Supreme Court noted

in Leland that the defendant there did not “s[eek] to enforce against the states a right


                                          48
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 49 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 49 of 65


which we have held to be secured to defendants in federal courts by the Bill of

Rights.” Leland, 343 U.S. at 798. See also Hill, 662 F.3d at 1383 (Martin, J.,

dissenting) (“There is a critical distinction between the Due Process required to

protect substantive rights derived from the United States Constitution on the one

hand [in Cooper] and state created rights on the other [in Leland.]”) (citation

omitted).

       Where a fundamental constitutional right is involved—and the Eighth

Amendment right of an intellectually-disabled defendant not to be executed is such

a right—Cooper provides the governing precedent under the Due Process Clause.

The Supreme Court in Cooper in fact distinguished cases, like Patterson v. New

York, 432 U.S. 197, 201–02 (1977), involving the determination and allocation of

the burden of proof for state-created defenses. See Cooper, 517 U.S. at 367–68

(“[U]nlike Patterson, which concerned procedures for proving a statutory defense

[i.e., extreme emotional disturbance], we consider here whether a State’s procedures

for guaranteeing a fundamental constitutional right are sufficiently protective of that

right.”).

       To answer the due process question presented here, Cooper requires a court

to examine the relevant common-law traditions of England and the United States,

contemporary practices, and the risks inherent in Georgia’s practice of requiring

capital defendants to prove intellectual disability beyond a reasonable doubt. See id.


                                          49
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 50 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 50 of 65


at 356–69. This is why several states have relied on Cooper to analyze their states’

procedures for determining intellectual disability.       See, e.g., Pennsylvania v.

Sanchez, 36 A.3d 24, 70 (Pa. 2011); Pruitt v. State, 834 N.E.2d 90, 103 (Ind. 2005);

State v. Williams, 831 So. 2d 835, 859 (La. 2002); Murphy v. State, 54 P.3d 556, 573

(Okla. Crim. App. 2002); Morrow v. State, 928 So. 2d 315, 324 n.10 (Ala. Crim.

App. 2004). The Indiana Supreme Court, for example, overturned its precedent

requiring defendants to prove intellectual disability by clear and convincing

evidence. See Pruitt, 834 N.E.2d at 103. That precedent had disregarded Cooper

because “execution of the [intellectually disabled] had not yet been held to violate

the Federal Constitution.” Id. at 101. Once Atkins established the constitutional

nature of the right, however, Cooper applied and barred the state from requiring the

defendant to prove his disability by clear and convincing evidence. Id. at 101–03

(“The reasoning of Cooper in finding a clear and convincing standard

unconstitutional as to incompetency is directly applicable to the issue of mental

retardation . . . . [T]he implication of Atkins and Cooper is that the defendant’s right

not to be executed if mentally retarded outweighs the state’s interest as a matter of

federal constitutional law.”).

      Because the Georgia Supreme Court in Head did not conduct the due process

analysis required by Cooper, its decision in that case (followed by the superior court

here) is not entitled to AEDPA deference. See Williams, 529 U.S. at 406 (explaining


                                          50
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 51 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 51 of 65


that if a state court applies an incorrect legal standard, “a federal court will be

unconstrained by § 2254(d)(1) because the state court decision falls within that

provision’s ‘contrary to’ clause”).

                                           B

      Atkins tasked the states with “developing appropriate ways to enforce the

constitutional restriction” on executing the intellectually disabled. See Atkins, 536

U.S. at 317. That task includes establishing a standard of proof and determining

who bears the burden. But states do not have unfettered authority to establish such

procedures. As in other areas of the law, “the state procedures must be adequate to

protect” the Eighth Amendment prohibition against the execution of the

intellectually disabled. See Pate, 383 U.S. at 378. See also Twining v. New Jersey,

211 U.S. 78, 102 (1908) (“The limit of the full control which the state has in the

proceedings of its courts, both in civil and criminal cases, is subject only to the

qualification that such procedure must not work a denial of fundamental rights.”);

Bailey v. Alabama, 219 U.S. 219, 239 (1911) (“It is apparent that a constitutional

prohibition cannot be transgressed indirectly by the creation of a [procedural rule]

any more than it can be violated by direct enactment.”).

      The burden of proof plays a critical role in our adversarial system because it

often drives the result. “In all kinds of litigation it is plain that where the burden of

proof lies may be decisive of the outcome . . . . There is always in litigation a margin


                                           51
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 52 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 52 of 65


of error, representing error in factfinding, which both parties must take into

account.” Speiser v. Randall, 357 U.S. 513, 525 (1958). The burden of proof

“allocate[s] the risk of error between the litigants” and, in so doing, “indicate[s] the

relative importance attached to the ultimate decision.” Addington v. Texas, 441 U.S.

418, 423 (1979). This is why we generally use the preponderance-of-the-evidence

standard in civil disputes, but demand that the state prove the guilt of an accused

defendant beyond a reasonable doubt. See Grogan v. Garner, 498 U.S. 279, 286

(1991) (“Because the preponderance-of-the-evidence standard results in a roughly

equal allocation of the risk of error between litigants, we presume that this standard

is applicable in civil actions between private litigants unless ‘particularly important

individual interests or rights are at stake.’”). Our society recognizes the “magnitude”

of the defendant’s interests in a criminal case and places a high burden of proving

guilt on the government “to exclude as nearly as possible the likelihood of an

erroneous judgment.” Id. at 423–24. See also Cruzan v. Dir., Mo. Dep’t. of Health,

497 U.S. 261, 283 (1990) (noting that the “more stringent the burden of proof a party

must bear, the more that party bears the risk of an erroneous decision”).

      In Cooper, 517 U.S. at 363, the Supreme Court reiterated that where a

constitutional right is at issue, a state may not place a heightened burden on the

defendant if doing so “imposes a significant risk of an erroneous determination.”

See also Lockett v. Ohio, 438 U.S. 586, 604–05 (1978) (plurality opinion) (“[The]


                                          52
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 53 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 53 of 65


qualitative difference between death and other penalties calls for a greater degree of

reliability when the death sentence is imposed . . . . When the choice is between life

and death, [a heightened risk of wrongful execution created by a state statute] is

unacceptable and incompatible with the commands of the Eighth and Fourteenth

Amendments.”). The Court in Cooper reversed the conviction of a capital defendant

because Oklahoma required him to prove his lack of competency to stand trial by

clear and convincing evidence. See id. at 350. This burden “allocat[ed] to the

criminal defendant the large share of the risk which accompanies a clear and

convincing evidence standard” and thus created an unconstitutional risk that the state

would “put to trial a defendant who is more likely than not incompetent.” Id. at 365,

369. Oklahoma used this burden even though “the vast majority of jurisdictions”

thought the heightened standard was “not necessary to vindicate the[ir] interest in

prompt and orderly disposition of criminal cases.”        Id. at 362.   Because the

“consequences of an erroneous determination of competence are dire,” the Court

held Oklahoma’s procedural rule to be “incompatible with the dictates of due

process.” Id. at 364, 369.

      Here the stakes are just as high, and the burden Georgia places on capital

defendants to prove intellectual disability is even higher than the clear-and-

convincing standard found unconstitutional in Cooper. Georgia, I note, is also the

only state to impose such a burden of proof. See Head, 587 S.E.2d at 630 (Sears, J.,


                                         53
         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 54 of 66
               Case: 14-14038 Date Filed: 06/28/2019 Page: 54 of 65


dissenting) (“[Georgia] is now the only state that requires condemned defendants to

prove their retardation beyond a reasonable doubt.”). Of the 25 states that retain and

currently enforce the death penalty, 19 apply a preponderance-of-the-evidence

standard and only two apply a clear-and-convincing standard. See generally Lauren

S. Lucas, An Empirical Assessment of Georgia’s Beyond a Reasonable Doubt

Standard to Determine Intellectual Disability in Capital Cases, 33 Ga. St. U. L. Rev.

553, 560–61 (2017).2 “Not one state has followed Georgia’s statutory scheme in

implementing the Atkins decision.” Id.

         Moreover, several states have rejected a clear and convincing standard

because no state interest justified the higher burden. See, e.g., Sanchez, 36 A.3d at

70 (“[W]e are persuaded that a different allocation or standard of proof [than

preponderance] are not necessary to vindicate the constitutional right of mentally

retarded capital defendants recognized in Atkins, or to secure Pennsylvania’s

‘interest in prompt and orderly disposition of criminal cases.’”); Pruitt, 834 N.E.2d

at 103 (“We do not deny that the state has an important interest in seeking justice,

but we think the implication of Atkins and Cooper is that the defendant’s right not

to be executed if mentally retarded outweighs the state’s interest as a matter of



2
  Arizona and Florida currently apply a clear and convincing standard. See Ariz. Rev. Stat. § 13-753 (2011); Fla. Stat.
§ 921.137 (2013). Although Colorado, Delaware, and Indiana passed statutes requiring clear and convincing evidence
for Atkins claims, Delaware’s death penalty statute was struck down, Colorado no longer enforces the death penalty,
and the Indiana Supreme Court has held that a clear-and-convincing standard was unconstitutional under Atkins and
Cooper. See Pruitt, 834 N.E.2d at 103. The remaining states that retain and enforce the death penalty (Kansas,
Montana, and Wyoming) have not adopted a specific standard of proof for Atkins claims.


                                                         54
         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 55 of 66
               Case: 14-14038 Date Filed: 06/28/2019 Page: 55 of 65


federal constitutional law. We therefore hold that the state may not require proof of

mental retardation by clear and convincing evidence.”); Howell v. State, 151 S.W.3d

450, 465 (Tenn. 2004) (“[W]ere we to apply the statute’s ‘clear and convincing’

standard in light of the newly declared constitutional right against the execution of

the mentally retarded, the statute would be unconstitutional. . . . [Because] the risk

to the petitioner of an erroneous outcome is dire, as he would face the death penalty,

while the risk to the State is comparatively modest. . . . The balance, under these

circumstances, weighs in favor of the petitioner and justifies applying a

preponderance of evidence standard at the hearing.”); Williams, 831 So. 2d at 859–

60 (“Clearly, in the Atkins context, the State may bear the consequences of an

erroneous determination that the defendant is mentally retarded (life imprisonment

at hard labor) far more readily than the defendant of an erroneous determination that

he is not mentally retarded.”). Despite being the only state to apply the beyond-a-

reasonable-doubt standard, Georgia has never explained how its uniquely high

standard furthers a legitimate state interest. 3




3
  In Head, the Georgia Supreme Court stated that the “higher standard of proof serves to enforce the General
Assembly’s chosen definition of what degree of impairment qualifies as mentally retarded under Georgia law for the
purpose of fixing the appropriate criminal penalty that persons of varying mental impairment should bear for their
capital crimes, in light of their individual diminished personal culpabilities and the varying degrees of deterrence
possible.” 587 S.E.2d at 622 (quotations omitted and alterations adopted). Georgia has not asserted such an interest
in its briefs, but even if it had, the explanation amounts to no justification at all. The Georgia Supreme Court’s
reasoning—that the standard of proof is high because the General Assembly defined intellectual disability to require
a high standard of proof—is tautological and fails to identify a state interest that the burden of proof actually serves.


                                                          55
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 56 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 56 of 65


                                          C

      Mr. Raulerson asserts that Georgia’s beyond-a-reasonable-doubt standard

effectively permits the state to do what the Eighth Amendment forbids—execute a

prisoner who is intellectually disabled. Concurring in the judgment in Hill, Judge

Tjoflat summarized the due process argument against imposing the beyond-a-

reasonable-doubt standard. I think he was prescient, and got it exactly right:

      Claims of mental retardation are incredibly fact-intensive and could
      devolve into a swearing match between conflicting, and equally
      qualified, experts. This swearing match could easily—if not always—
      create reasonable doubt that the defendant is not mentally retarded. By
      erecting this higher burden, the State effectively put its thumb on the
      scale against a defendant’s mental-retardation defense . . . . [T]he
      State’s unfair thumb—the beyond-a-reasonable-doubt standard—
      deprive[s a defendant] of full and fair post-conviction hearing, and he
      would be entitled to an evidentiary hearing in federal court.

Hill, 662 F.3d at 1364 (Tjoflat, J., concurring in the judgment).

      Intellectual disability is an inherently imprecise and partially subjective

diagnosis.   The generally accepted definition of intellectual disability, which

Georgia follows, requires three core elements: (1) an intellectual-functioning deficit;

(2) an impairment of adaptive behavior (the “inability to learn basic skills and adjust

behavior to changing circumstances,” Hall v. Florida, 572 U.S. 701, 710 (2014));

and (3) the onset of these deficits at an early age. See O.C.G.A. § 17-7-131(a)(2).

See also Moore v. Texas, 137 S. Ct. 1039, 1045 (2017). Experts must therefore sift




                                          56
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 57 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 57 of 65


through a lifetime’s worth of data and draw impressions about whether certain facts

or data points satisfy several subjective elements.

      Each element presents its own challenges. Experts may measure intellectual

functioning through IQ tests, but a person’s score can only provide a possible range.

As the Supreme Court explained in Hall, where it struck down Florida’s use of a

strict 70-or-below IQ requirement for Atkins claims, “[a]n individual’s IQ test score

on any given exam may fluctuate for a variety of reasons” including “a test-taker’s

health; practice from earlier tests; the environment or location of the test; the

examiner’s demeanor; the subjective judgment involved in scoring certain questions

on the exam; and simple lucky guessing.” Hall, 572 U.S. at 713. And “the test itself

may be flawed, or administered in a consistently flawed manner,” so that “even a

consistent score is not conclusive evidence of intellectual functioning.” Id. at 714.

And the age-of-onset element requires an expert to conduct a retrospective analysis

to piece together the prisoner’s intellectual capacity as a child—often without the

benefit of childhood IQ tests, trained child psychologists, or witnesses of the

prisoner’s childhood behavior. The difficulty of drawing a clear-cut conclusion is

compounded by the always-existing phenomenon of dueling experts, who often

differ only in terms of degrees.

      The intellectual disability analysis, with its inherent difficulties, renders

Atkins claims highly susceptible to uncertainty. That uncertainty is magnified by the


                                         57
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 58 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 58 of 65


way Georgia defines the concept of reasonable doubt. In Georgia, the “true question

in criminal cases” is “whether there is sufficient evidence to satisfy the mind and

conscience beyond a reasonable doubt.” O.C.G.A. § 24-14-15. The Georgia pattern

jury instructions state that a reasonable doubt can arise from “consideration of the

evidence, a lack of evidence, or a conflict in the evidence.” Georgia Suggested

Pattern Jury Instruction—Criminal 1.20.10 (2019) (emphasis added). See also Ward

v. State, 515 S.E.2d 392, 393 (Ga. 1999) (approving this portion of the pattern jury

instruction).   Given that intellectual disability disputes will always involve

conflicting expert testimony, there will always be a basis for rejecting an intellectual

disability claim.   Placing a beyond-a-reasonable-doubt burden on a defendant

therefore creates an unacceptable risk of error that those with intellectual disabilities

will be put to death. If Cooper held that a clear-and-convincing burden cannot be

placed on defendants asserting incompetency, I do not see how Georgia can place a

beyond-a-reasonable-doubt burden on capital defendants asserting intellectual

disability.

       The majority says that Georgia’s burden of proof cannot transgress the Due

Process Clause because Atkins left to the states the ability to craft procedures for

intellectual disability claims. But this reasoning disregards how the Supreme Court

has interpreted its mandate for the states to create “appropriate” procedures to

enforce the constitutional restriction. See Atkins, 536 U.S. at 317 (emphasis added).


                                           58
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 59 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 59 of 65


See also Moore, 137 S. Ct. at 1053 (“‘If the States were to have complete autonomy

to define intellectual disability as they wished,’ we have observed, ‘Atkins could

become a nullity, and the Eighth Amendment’s protection of human dignity would

not become a reality.’”) (quoting Hall, 572 U.S. at 1999). Would it be permissible

for a state to require a capital defendant asserting an Atkins claim to prove

intellectual disability “beyond all doubt whatsoever” or with “100% certainty” just

because Atkins tasked the states with establishing procedures? The question answers

itself—of course not.

      In Hall, the Supreme Court recognized that “Atkins did not provide definitive

procedural or substantive guides for determining when a person who claims mental

retardation falls within the protection of the Eighth Amendment,” but it also

reiterated that “Atkins did not give the States unfettered discretion to define the full

scope of the constitutional protection.” 572 U.S. at 718–19 (quotations omitted).

Florida exceeded its permissible discretion by using a strict IQ score because it

“ignore[d] the inherent imprecision of these tests [and] risk[ed] executing a person

who suffers from intellectual disability.” Id. at 723. So too in Moore, 137 S. Ct. at

1052–53. There, the Supreme Court repeated that “[s]tates have some flexibility,

but not unfettered discretion in enforcing Atkins’ holding.” Id. (quotations omitted).

The Court then held that Texas had overstepped its Atkins authority by disregarding

the consensus of the medical community and applying an outdated set of factors to


                                          59
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 60 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 60 of 65


determine intellectual disability—a practice that “create[d] an unacceptable risk that

persons with intellectual disability will be executed.” Id. at 1044.

      Georgia’s beyond-a-reasonable-doubt standard is one more manifestation of

the same problem. Hall and Moore teach that states violate their discretion under

Atkins by establishing procedures that create an unacceptable risk that intellectually

disabled prisoners will be executed. Not only has Georgia failed to recognize the

practical impediments to proving an intellectual disability claim, but has imposed on

capital defendants the heaviest burden in our legal system. Doing so effectively

denies those defendants a “fair opportunity to show that the Constitution prohibits

their execution.” Hall, 572 U.S. at 724.

                                           III

      Sometimes “a page of history is worth a volume of logic.” N.Y. Trust Co. v.

Eisner, 256 U.S. 345, 349 (1921) (Holmes, J.). Should any proof be needed that

Georgia’s beyond-a-reasonable-doubt standard imposes an insurmountable and

unconstitutional demand on capital defendants, we need look no further than how

that burden has operated in practice. In the 30 years since § 17-7-131(c)(3) was

enacted, not a single capital defendant has succeeded in proving to a factfinder that

he or she is intellectually disabled beyond a reasonable doubt.

      In Hill, 662 F.3d at 1380—where we rejected, under AEDPA deference, an

Eighth Amendment challenge to Georgia’s beyond-a-reasonable-doubt standard—


                                           60
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 61 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 61 of 65


the majority asserted that there was no data “to support the proposition that the

reasonable doubt standard triggers an unacceptably high error rate for mental

retardation claims.” See also id. at 1356 (“There is no data on this question in this

record.”) (emphasis in original). That is no longer the case.

       Here, the district court held an evidentiary hearing to consider, among other

things, whether any Georgia capital defendants had successfully proven their

intellectual disability to a judge or jury beyond a reasonable doubt. Prior to that

hearing, the district court allowed discovery and required Georgia to respond to

interrogatories concerning whether, since 1988, any capital defendants had

established intellectual disability beyond a reasonable doubt. Georgia, tellingly, did

not provide any cases where a defendant met that standard. See D.E. 38; R1123–

33.4

       The record shows that since 1988 at least 27 Georgia defendants have asserted

intellectually disability in cases where the death penalty was sought. See D.E. 38 at

6–8; D.E. 52 at 29–32. In 13 of those cases, the intellectual disability issue went to



4
  Some of this evidence was not available in 2005, when the Georgia Supreme Court denied Mr.
Raulerson’s appeal. Under AEDPA, our review is normally constrained to the record as
established before the state habeas court. See Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011).
But because the state habeas court’s decision here was contrary to established Supreme Court
precedent under § 2254(d)(1), de novo review is appropriate. See Daniel v. Comm’r, 822 F.3d
1248, 1280 (11th Cir. 2016). We therefore can, and should, consider the evidence developed in
the district court. See Landers v. Warden, 776 F.3d 1288, 1295 (11th Cir. 2015); Maddison v.
Comm’r, 761 F.3d 1240, 1249–50 (11th Cir. 2014).



                                               61
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 62 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 62 of 65


a factfinder. And not a single one of those 13 defendants was able to satisfy the

beyond-a-reasonable-doubt standard. In this context, 13 defendants is a reasonable

sample size and a success rate of zero is constitutionally unacceptable. 5

       Other Georgia cases and recent scholarship on this issue confirm this reality.

“From an empirical perspective, we can now say with confidence that not one

defendant in Georgia has proven successfully to a jury post-Atkins that he is exempt

from the death penalty due to intellectual disability.” Lucas, Empirical Assessment,

at 605. See also id. at 582 (“The final results of the study [reviewing records from

379 capital cases tried after § 17-7-131(c)(3) was enacted] confirmed what was

thought anecdotally to be true about the impact of Georgia’s beyond a reasonable

doubt standard . . . : not one capital defendant in Georgia has successfully obtained

a jury verdict of [intellectual disability] in a case of intentional murder.”). 6

       By comparison, a national study found that, from 2002 to 2013, 55% of capital

defendants succeeded in proving their Atkins intellectual disability claims. See John



5
 The intellectual disability claims of 13 defendants are still pending, and one defendant passed
away before the state court could determine his intellectual disability claim.

6
  In my own research, I have been able to find one Georgia non-capital defendant who proved to a
jury that she was intellectually disabled beyond a reasonable doubt. In 2003—prior to the Supreme
Court’s decision in Atkins—a jury found Vanessa Marshall guilty but intellectually disabled of
felony murder for the unintentional death of her son. See Marshall v. State, 583 S.E.2d 884, 886
(Ga. 2003). In 2009, a state court found that Christopher Lewis—a capital defendant—was
intellectually disabled beyond a reasonable doubt on habeas review. See Hall v. Lewis, 692 S.E.2d
580, 584, 592 (Ga. 2010). In that case, however, Georgia did not credibly challenge Mr. Lewis’
claim that he was intellectually disabled and did not appeal the habeas court’s determination. So,
there was no real dispute. See Hill, 662 F.3d at 1376 n.19 (Barkett, J., dissenting).

                                               62
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 63 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 63 of 65


H. Blume, Sheri L. Johnson, Paul Marcus, & Emily C. Paavola, A Tale of Two (and

Possibly Three) Atkins: Intellectual Disability and Capital Punishment Twelve Years

After the Supreme Court’s Creation of a Categorical Bar, 23 Wm. & Mary Bill Rts.

J. 393, 397 (2014) (reviewing cases from 29 states). Not surprisingly, this disparity

has raised the attention of experts in the areas of capital punishment and disability

policy. See id.; Lucas, Empirical Assessment, at 553; Lauren A. Ricciardelli &

Kristina Jaskyte, A Value-Critical Policy Analysis of Georgia’s Beyond a

Reasonable Doubt Standard of Proof of Intellectual Disability, 30 J. Disability Pol’y

Stud. 56, 58–59 (2019).

      Part of the problem is that Georgia’s beyond-a-reasonable-doubt standard

requires a level of certainty that mental health experts simply cannot provide. Mr.

Raulerson’s expert witness—a distinguished professor specializing in intellectual

disabilities—analyzed cases where Georgia defendants attempted to prove

intellectual disability and testified at the district court evidentiary hearing. When

asked about the burden imposed by Georgia, she said the following:

      [W]hat I know is that the burden in the state of Georgia is beyond a
      reasonable doubt[,] and what I can say is that it would be very rare for
      a clinician, especially in the so-called mild mental retardation range, to
      testify to that high level, to be able to testify to that high level.

D.E. 51 at 71–72. See also Lauren A. Ricciardelli & Kevin M. Ayres, The Standard

of Proof of Intellectual Disability in Georgia: The Execution of Warren Lee Hill, 27

J. Disability Pol’y Stud. 158, 165 (2016) (criticizing Georgia’s procedures because

                                         63
      Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 64 of 66
            Case: 14-14038 Date Filed: 06/28/2019 Page: 64 of 65


the “standard of proof for diagnosis requires something other than what a qualified

expert in that field can provide”).

      We now have solid data confirming that Georgia’s standard does not afford

capital defendants a meaningful opportunity to prove intellectual disability. Must

we continue to bury our heads in the sand?

                                          IV

      “Rules about presumptions and burdens of proof reflect one’s views about

where the risk of loss ought to be placed . . . . It is not a novel proposition that

judgments inflicting the penalty of death should be hedged about with greater

safeguards.” Stanley v. Zant, 697 F.2d 955, 974 (11th Cir. 1983) (Arnold, J.,

dissenting). In my view, § 17-7-131(c)(3) violates the Due Process Clause because

a state cannot constitutionally place on a defendant the burden of proving intellectual

disability beyond a reasonable doubt. That standard creates an intolerable risk that

intellectually disabled defendants will be put to death, and the evidence from the last

three decades in Georgia conclusively demonstrates that the standard is in fact

insurmountable in litigated capital cases.

      “[T]he procedures by which the facts of a case are determined assume an

importance fully as great as the validity of the substantive rule of law to be applied.

And the more important the rights at stake the more important must be the procedural

safeguards surrounding the rights.” Speiser, 357 U.S. at 520–21. Mr. Raulerson


                                          64
       Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 65 of 66
             Case: 14-14038 Date Filed: 06/28/2019 Page: 65 of 65


should be allowed to prove to the district court, by a preponderance of the evidence,

that he is intellectually disabled.




                                         65
         Case 5:05-cv-00057-JRH Document 110 Filed 07/09/19 Page 66 of 66
                Case: 14-14038 Date Filed: 06/28/2019 Page: 1 of 1




                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                     No. 14-14038

                                     ERRATA
                             ________________________



BILLY DANIEL RAULERSON, JR.,

                                                           Petitioner-Appellant,
versus

WARDEN,

                                                          Respondent-Appellee.

                             ________________________

                     Appeal from the United States District Court
                        for the Southern District of Georgia
                           ________________________

                                     (July 9, 2019)

This opinion has been changed as follows:

         On page 33, added “the rejection of.”
